IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED

HARVEY LOVEJOY,

              Appellant,

 v.                                                     Case No. 5D16-4270

DELILAH DEE POOLE,

           Appellee.
________________________________/

Opinion filed October 20, 2017

Appeal from the Circuit Court
for Osceola County,
Diana M. Tennis, Judge.

Eric J. Stuedemann, Bradenton, for
Appellant.

Richard V. Lee, Bradenton, for
Appellee.

PER CURIAM.

       Harvey Lovejoy appeals the denial of his motion seeking to enforce child support

arrearages owed by Delilah Poole. The trial court denied the motion without a hearing.

We reverse.

       Lovejoy and Poole never married but had two children together. In 1997, Lovejoy

was designated the primary residential parent of the children. Poole was ordered to pay

child support in addition to arrears owed. In 2001, the court again established arrearages,
ordered Poole to pay child support until the children reached the age of eighteen, and

ordered her to contribute to Lovejoy’s attorney’s fees and costs.

       In 2016, Lovejoy moved for civil contempt/enforcement. He alleged that Poole had

not made any payments for child support, arrearages, or ordered attorney’s fees since

the stipulated final judgment was entered in 1997. 1 Lovejoy also claimed that Poole

concealed her address and employment information from him. The trial court denied the

motion without a hearing and without explanation, citing Pyne v. Black, 650 So. 2d 1073

(Fla. 5th DCA 1995). Lovejoy moved for reconsideration, but the court summarily denied

the motion. In its entirety, the order stated, “Denied. Lack of Standing. See Pyne v. Black.”

       In Pyne, this Court affirmed the denial of a motion for contempt that sought to

collect child support arrears; the motion was denied after an evidentiary hearing. 650 So.
2d at 1074. The majority agreed with the trial court that the wife’s attempt to collect child

support twelve years after the husband stopped paying and four years after the youngest

child turned eighteen years old was barred by equitable estoppel and laches. Id. The

panel also agreed that the wife lacked standing to collect post-majority child support. Id. 2

       Here, the trial court erred in relying on Pyne to deny Lovejoy’s motion. In particular,

the court erred in denying the motion for reconsideration based on a finding that Lovejoy

lacked standing to pursue his claim. The only reference to standing in Pyne related to

enforcement of post-majority child support arrearages. Id. at 1074, 1076. Here, Lovejoy

sought to enforce pre-majority child support arrearages. Thus, standing is not at issue in




       1   Poole acknowledges that she failed to comply with the child support orders.
       2The support obligation in Pyne, by agreement, extended until the children
reached the age of twenty-one.


                                              2
this case. See Gibson v. Bennett, 561 So. 2d 565, 572 (Fla. 1990) (“[A] judgment for

support arrearages is enforceable by contempt proceedings after a child has reached the

age of majority.”).

       In addition, unlike the instant case, the trial court in Pyne held an evidentiary

hearing. 650 So. 2d at 1074. Assuming that the trial court here relied on either laches or

equitable estoppel in denying Lovejoy’s motion for contempt, absent an evidentiary

hearing, that was error. Laches may bar an equitable claim of enforcement, but it is an

affirmative defense dependent upon the facts of each case. See Jackmore v. Jackmore,

71 So. 3d 912, 913 (Fla. 1st DCA 2011) (“Laches . . . is an affirmative defense that must

be proven by facts about both the plaintiff’s and the defendant’s conduct, and is not

established merely by the passage of an inordinate period of time.” (citing Bethea v.

Langford, 45 So. 2d 496 (Fla. 1949))). Moreover, Poole would be required to demonstrate

prejudice from Lovejoy’s delay in filing the motion. See Bishop v. Bishop, 858 So. 2d
1234, 1238 (Fla. 5th DCA 2003). And, to successfully assert the defense of equitable

estoppel, Poole would bear the burden of establishing its elements by clear and

convincing evidence. See Goodwin v. Blu Murray Ins. Agency, Inc., 939 So. 2d 1098,

1103 (Fla. 5th DCA 2006) (citing Watson Clinic, LLP v. Verzosa, 816 So. 2d 832, 834

(Fla. 2d DCA 2002)). Thus, the trial court erred in denying Lovejoy’s motion without

holding an evidentiary hearing. Accordingly, we reverse.


       REVERSED AND REMANDED.

COHEN, C.J., ORFINGER and WALLIS, JJ., concur.




                                            3